     Case 1:18-cv-01650-NONE-GSA Document 25 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   NORBERTO SERNA,                                         1:18-cv-01650-NONE-GSA (PC)

12                       Plaintiff,
                                                             ORDER DENYING MOTION FOR
13           v.                                              APPOINTMENT OF COUNSEL

14   SULLIVAN, et al.,                                       (Document #24)

15                       Defendants.
16

17           On May 29, 2020, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                         1
     Case 1:18-cv-01650-NONE-GSA Document 25 Filed 06/04/20 Page 2 of 2

 1          Plaintiff asserts that he is indigent, uneducated in the law, illiterate in the English

 2   language, and requires assistance in his case. While these circumstances are challenging for

 3   Plaintiff in litigating this case, these circumstances do not make plaintiff’s case exceptional under

 4   the law. At this early stage in the proceedings, the court cannot make a determination that

 5   Plaintiff is likely to succeed on the merits. On April 13, 2020, after screening Plaintiff’s First

 6   Amended Complaint, the court recommended that the First Amended Complaint be dismissed, for

 7   failure to state a claim, because plaintiff did not complete the pages of the complaint. Thus, there

 8   is no complaint on record in this case for which the Court has found any cognizable claim.

 9   Plaintiff acknowledges that another inmate is assisting him, and he has been able to articulate his

10   claims and respond to court orders. Plaintiff’s claims for inadequate medical care, violation of

11   the Americans with Disabilities Act, and poor sanitation in the kitchen are not complex. Plaintiff

12   is advised that he is not precluded from renewing the motion for appointment of counsel at a later

13   stage of the proceedings. For the foregoing reasons, plaintiff’s motion for the appointment of

14   counsel is HEREBY DENIED, without prejudice.

15
     IT IS SO ORDERED.
16

17      Dated:     June 4, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                       2
